


EXHIBIT 10.15


Description of Arrangement for Directors Fees


The table below sets forth the amount of fees payable to outside directors of
Webster Financial Corporation for their services as Directors, effective April
2015.




Event
Amount
Annual Retainer
$
32,000


Board Meeting Attended
$
1,200


Telephonic Board Meeting
$
600


Committee Meeting Attended
$
1,200


Telephonic Committee Meeting
$
600


Annual Retainer for Lead Director
$
22,500


Annual Retainer for the Chair of the Audit Committee
$
15,000


Annual Retainer for the Chair of the Compensation Committee
$
10,000


Annual Retainer for the Chair of the Nominating & Corporate Governance Committee
$
7,500


Annual Retainer for the Chair of the Compensation Committee
$
10,000









